Elliott, C. J. —
The appellee brought this action before William A. Pearcey, justice of the peace. The appellants applied for a change of venue, their application was granted, and the case sent to Richard H. McNew, a justice of the peace of Oregon township. The appellants appeared before the latter justice and demanded a trial by jury. The jury returned a verdict against them, on which a judgment was entered. From this judgment an appeal was prosecuted to the circuit court. No question was made either in that court or before McNew as to his authority to proceed in the case, but the transcript of McNew does not show how the case came before him.
We think it quite clear that the appearance of the appellants before the latter justice of the peace precludes them from successfully objecting, for the first time, in this court that he had no authority to try the case.
The judgment before the justice of the peace was for seventy dollars, and in the circuit court for twenty-two *139dollars, but the reduction of the amount of the recovery was, as the record affirmatively shows, caused by a tender of fifty dollars made to the appellee. This tender was made in full of the amount claimed by the appellee, and as it was less than the amount due it was ineffective. The verdict of the jury is, in effect, a special one, showing specially the tender and the amount due, and we think that on this verdict the judgment of the circuit court was not erroneous, although not strictly the appropriate formal one. "We think, also, that the record shows that there was no reduction of the amount of the judgment rendered by the justice, for it shows that the court adjudged that the plaintiff was entitled to recover the fifty dollars tendered, and the sum of twenty-two dollars, making in the aggregate the sum of seventy-two dollars, thus showing that he was entitled to recover all he claimed. There was, therefore, no error in refusing to tax costs against the appellee. Barnes v. Bates, 28 Ind. 15.
Filed Jan. 26, 1889.
Judgment affirmed, with five per cent, damages and costs.